DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural how the insulator is configured to detach from the integrated battery when said seal is broken.  It appears the seal can be broken and the insulator still be attached.  It is not clear how the insulator is detached by breaking the seal since any portion of the seal of package could be broken and insulator not be affected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 15, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingerink et al. (US 20080069736 A1) in view of Shelton et al. (US 20080167644 A1) and further in view of Lindsay et al. (US 20070152829 A1).
Regarding claims 1, 6, 10, 15, and 19, Mingerink et al. discloses a packaging (20, fig. 7), wherein said packaging comprises: a first layer (22, front); a second layer (22, back fig. 7), wherein said first layer and said second layer form a seal (44/58) around a replaceable staple cartridge (if desired [0005]); and an RFID system, comprising: an RFID tag (28 [0039]) attached to said first layer, wherein said RFID tag comprises: an integrated battery [0031]; a tag antenna (44, [0039]); and an RFID chip (28, [0027-0028, 0063]) comprising stored information (42 [0039, 0042-0043]); and an insulator (32 and/or reactivation mechanism) attached to said second layer, wherein said insulator electrically decouples said integrated battery from 
wherein said RFID tag becomes active and transmits said stored information to an RFID scanner (30) of the surgical instrument when said insulator is detached from said integrated battery ([0034-0044], figs. 1 and 7 -(note “when” is a conditional, not positive function/action that may not be performed).
Mingerink et al. states:  “the deactivation mechanism may be configured to selectively disconnect the data memory portion 42 from the antenna portion 44 of the electronic data tag or other electronic data mechanism [0042]… the reactivation mechanism can be configured to selectively reconnect the data memory portion 42 to the tag antenna portion 44 with an electronically-coupled or other operative, non-mechanical connection” [0044]
Mingerink et al. fails to disclose the item in the package is a replaceable staple cartridge for use with a surgical instrument, wherein said replaceable staple cartridge is stored in a packaging and explicitly disclose that the insulator is configured to detach from said integrated battery when said seal is broken between said first layer and said second layer wherein 
Shelton et al. teaches having a replaceable staple cartridge (34) for use with a surgical instrument (10), wherein said replaceable staple cartridge is stored in a battery powered conductive/inductive packaging (280/450, [0063-0070]) having RFID sensors ([0057-0060]) and having a tab (405) that closes a switch when package 280 is opened ([0067] figs. 16 and 20) and also additionally teaches having the cartridge with electrical contacts that allow the device/cartridge to then power up when installed/connected wherein said RFID tag is configured to continuously transmit said stored information when said insulator is detached from said integrated battery ([0070-0071], figs. 1-3, 11-20).
Shelton et al. states:  “tab 405 may be connected to a portion of the package 280 and configured to close the switch 412 as the package 280 is opened…pull the tab 405 at or near the time when the instrument 10 will be used, closing the switch 412 and causing the source 406 to charge” [0067]
Lindsay et al. teaches having a package with an insulator that is configured to detach from said integrated battery when said seal is broken between a first layer and said second layer and additionally teaches having 
Lindsay et al. states:  “Breaking the first circuit (e.g., breaking conductive leads 406) closes a separate alert circuit via a circuit with a transistor 412 that activates a second RFID chip 408 and antenna 410 to provide a positive indication of tampering that is readily detected by scanning [0072]… Voltage from the antenna in the cap is applied to a circuit comprising at least one transistor to open or close a switch, such that when the first chip is active, the circuit for a second chip is inactive, but when the connection to the antenna in the cap is broken (e.g., due to tampering) and no voltage from RF energy is applied to the switching circuit during an RFID scan, then a second circuit is active in which a second RFID chip is connected to a second antenna [0074]… a circuit may be disrupted by opening a box, removing a label, penetrating the wall of a container, slicing a film, etc. In some cases the packaging may be designed such that opening or cutting a package brings two conductive materials into contact to close a circuit and enable an RFID scanner to read an alert signal [0077]… Opening the passport removes the magnetic field and allows the movable element 714A to fall under the influence of gravity into position to close the circuit and allow the RFID circuit to become active and thus available for scanning. In other words, a security document system comprising the RFID switch 700A and an opposing magnetic element (not shown) keeps the RFID circuit in a deactivated state until the document is opened and positioned in a substantially horizontal, face-up position to permit reading as well as RFID scanning” [0087]
Given the suggestion and teachings of Mingerink et al. with having different items in the package and having an insulator/deactivation mechanism is configured to couple/decouple electrical connection between said first layer and said second layer of the package, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the package with the item in the package being a replaceable staple cartridge for use with a surgical instrument, wherein said replaceable staple cartridge is stored in a packaging and explicitly disclose that the insulator is configured to detach from said integrated battery when said seal is broken .

Claims 2-5, 7, 11-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingerink et al. (US 20080069736 A1) in view of Shelton et al. (US 20080167644 A1) in view of Lindsay et al. (US 20070152829 A1) and further in view of Contini et al. (US 20160310134 A1).
Regarding claims 2-5, 7, 11-14, 16, and 20, Mingerink et al. teaches transmitting RFID tag data (see above) and Modified Mingerink et al. via Shelton also teaches having a cartridge sensor, at least one function of the surgical instrument comprises a staple firing stroke (stroke sensor 130), and teaches having encrypted information, (decoder 312 [0048, 0055-0060, 0068-0070], claims 19-20) but Modified Mingerink et al. fails to teach having a controller of the surgical instrument compares said transmitted stored information from said RFID tag to a set of compatible information, 
Contini et al. teaches a RFID chip with a controller of the surgical instrument compares said transmitted stored information from said RFID tag to a set of compatible information, and wherein the controller prevents the surgical instrument from performing at least one function if said transmitted stored information is not found in the set of compatible information wherein a controller of the surgical instrument prevents the surgical instrument from performing at least one function if the controller does not recognize said transmitted stored information from said RFID tag (proper/compatible cartridge is being used [0400, 0433-0437] and transmitting information with comparing to stored information and wherein said at least one function of the surgical instrument comprises a staple firing stroke and having encrypted information [0054, 0066, 0072, 0082, 0088, 0093, 0096, 0173-0188, 0433-0436, 0451, 0462], fig. 1).  
.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingerink et al. (US 20080069736 A1) in view of Shelton et al. (US 20080167644 A1) in view of Lindsay et al. (US 20070152829 A1) and further in view of Smith et al. (US 20090057369 A1).
Regarding claims 8 and 17, Mingerink et al. teaches transmitting RFID tag data (see above) but fails to teach the RFID tag is positioned within an ionizing radiation proof barrier, and wherein said RFID tag is gamma sterilization resistant. 
Smith et al. teaches using RFID with a stapler (1) to determine cartridge compatibility [0174, 0183-0184] and having a RFID tag is positioned within an ionizing radiation proof barrier (radiopaque shield), and wherein said RFID tag is gamma sterilization resistant ([0228], fig. 1).
Given the suggestion and teachings of Mingerink et al. with having transmitting RFID tag data with a controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the package with having the RFID tag is positioned within an ionizing radiation proof barrier, and wherein said RFID tag is gamma sterilization resistant for sterilization, safety, and protection purposes as taught by Smith et al.
Regarding claims 9 and 18, Modified Mingerink et al. via Shelton teaches using a counter to determine the replaceable staple cartridge is expired [0021, 0098-0100] but Modified Mingerink et al. fails to teach said stored information of said RFID chip comprises an expiration date, and wherein a controller of the surgical instrument prevents the surgical 
Smith et al. teaches having a stored information of said RFID chip comprises an expiration date, and wherein a controller of the surgical instrument prevents the surgical instrument from performing at least one function if the controller determines that said replaceable staple cartridge is expired ([0146-0148, 0164-0165, 0181-0184, 0201], fig. 1).
Given the suggestion and teachings of Mingerink et al. with having transmitting RFID tag data with a controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stored information of said RFID chip comprises an expiration date, and wherein a controller of the surgical instrument prevents the surgical instrument from performing at least one function if the controller determines that said replaceable staple cartridge is expired for time control, safety, and feedback purposes as taught by Smith et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130293353 A1 – package 130, soft-pack 130 is opened by separating the flexible top and bottom layers 130a and 130b thereby breaking the adhesive seal 132 along the fourth edge 131d.. readable module 120a, positioned between the flexible bottom and top layers 130a and 130b… tearing the two layers and/or stretching of the two layers thereby rendering the code unreadable)” [0061-0062], power-on can be accomplished by pulling a tab or a release that is permanently removed from the device. The removal enables battery contact, thus powering on the device” [0143], figs. 1-2) and see references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731